           Case 1:20-cv-03799-LGS Document 8 Filed 06/29/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DAVID MILLER,

                            Plaintiff,
                                                                     20 Civ. 3799 (LGS)
                     -against-
                                                                           ORDER
M. BRADY, et al.,

                            Defendants.

LORNA G. SCHOFIELD, United States District Judge:

        WHEREAS, pro se Plaintiff filed this Complaint on May 14, 2020. ECF 1;

        WHEREAS, the Complaint states that Plaintiff resides in New Jersey and alleges that

New Jersey police officers violated his constitutional rights. The Complaint does not state where

Defendants reside;

        WHEREAS, Venue is proper in “(a) a judicial district in which any defendant resides, if

all defendants are residents of the State in which the district is located; (b) a judicial district in

which a substantial part of the events or omissions giving rise to the claim occurred . . .; or (c) if

there is no district in which an action may otherwise be brought as provided in this section, any

judicial district in which any defendant is subject to the court’s personal jurisdiction with respect

to such action.” 28 U.S.C. § 1391(b);

        WHEREAS, the Complaint does not provide a clear basis for venue to be proper in the

United States District Court for the Southern District of New York. Instead, the Complaint

suggests that venue is proper in the United States District Court for the District of New Jersey;

        WHEREAS, on May 19, 2020, the Court directed Plaintiff to file, by June 3, 2020, a

letter that is no greater than two pages, double-spaced, explaining why venue is proper in the

Southern District of New York. The letter stated that the case will be transferred to the District
          Case 1:20-cv-03799-LGS Document 8 Filed 06/29/20 Page 2 of 2



of New Jersey if Plaintiff does not file a response. ECF 4. Plaintiff did not timely file a response

to the May 19, 2020, Order;

       WHEREAS, on June 9, 2020, the Court issued an Order directing Plaintiff to comply

with the May 19, 2020, Order by June 26, 2020. ECF 6. The Order stated that this case will be

dismissed or transferred to the District of New Jersey if Plaintiff does not file a response. Id;

       WHEREAS, Plaintiff failed to timely respond to the June 26, 2020, Order. It is hereby

       ORDERED that, as venue is not proper in the Southern District of New York, this case is

transferred to the District of New Jersey.

       The Clerk of Court is respectfully directed to mail this order to the pro se Plaintiff. The

Clerk of Court is respectfully directed to close this matter.



Dated: June 29, 2020
       New York, New York
